Citation Nr: 0028016	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1997 and later RO decisions that denied 
service connection for tinnitus and an increased 
(compensable) evaluation for bilateral hearing loss.


FINDINGS OF FACT


1.  The veteran has not proffered competent (medical) 
evidence linking his current tinnitus to a service-connected 
disability or to disease or injury in service.

2.  The veteran on VA audiometric evaluation in April 1998 
had an average pure tone threshold (at 1,000, 2,000, 3,000, 
and 4,000 Hertz) of 39 decibels with a 92 percent speech 
recognition ability in the right ear that equates to auditory 
level I; he had an average pure tone decibel threshold of 51 
(at the same frequencies) in the left ear with a 92 percent 
speech recognition ability that equates to auditory level I; 
auditory levels of I in each ear support a zero percent 
evaluation for the bilateral hearing loss; essentially 
similar findings were found on VA audiometric evaluation in 
June 1997.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a higher rating for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.85, 4.87, Code 6100, Tables VI and VII, effective 
prior to June 10, 1999; 4.85 and 4.86, Code 6100, Tables VI 
and VII, effective as of June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

A.  Factual Background

The veteran had active service from August 1960 to August 
1965.

Service medical records do not show that the veteran 
complained of tinnitus.  The report of his medical 
examination for separation from service in July 1965 shows 
that he underwent audiometric testing that revealed bilateral 
hearing loss.

The veteran underwent a VA medical examination, including 
audiometric testing, in March 1968.  He complained of ringing 
in the left ear.  There were no complaints of tinnitus in the 
right ear.  The diagnosis was sensorineural type bilateral 
hearing loss.

Private medical reports of the veteran's treatment in the 
1970's, 1980's, and 1990's do not show complaints of 
tinnitus.  These reports show the presence of bilateral 
hearing loss.

The veteran underwent VA audiometric evaluation in June 1997.  
The diagnosis was high frequency bilateral sensory neural 
hearing loss.  The veteran gave a history of tinnitus since 
exposure to loud noises in service in 1961.

The veteran and his wife testified at a hearing in February 
1998.  The testimony was to the effect that the veteran had 
tinnitus.

The veteran underwent a VA ear examination, including 
audiometric testing in April 1998.  It was noted that the 
veteran had been exposed to some noise while working at Xerox 
for 3 years and that he was currently exposed to some noise 
when working as a bus driver.  The diagnosis was high 
frequency bilateral hearing loss, sensorineural type.  The 
veteran complained of constant tinnitus.


B.  Legal Analysis

The veteran's claim for service connection for tinnitus, as 
well as his claim for an increased (compensable) evaluation 
for bilateral hearing loss discussed in section II of this 
decision, are well grounded, meaning they are plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claims and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  These provisions apply to a disability for which 
compensation is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 
8-97.

Service medical records are negative for tinnitus.  The post-
service medical records reveal that the veteran complained of 
ringing in the left ear at a VA medical examination in March 
1968, but then there is no further evidence of tinnitus until 
the late 1990's.  VA medical reports of the veteran's 
examinations in 1997 and 1998 reveal a history of constant 
tinnitus since exposure to noise in service in 1961.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met and 
VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that his claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d 
at 1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the 2nd and 
3rd elements in Caluza (incurrence and nexus evidence), can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post service continuity of symptomatology; and (3) medical 
or, and in certain circumstances, lay evidence of a nexus 
between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumptive period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one to which a lay person's observation is competent.  Id. at 
497.

In the case of a disease only, service connection also may be 
established under § 3.303(b) by (1) evidence of the existence 
of a chronic disease in service or of a disease, eligible for 
the presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. 495.  
Either evidence contemporaneous with service or the 
presumptive period of service or evidence that is post 
service or post presumptive period may suffice.  Id.  

Here, although tinnitus is currently diagnosed, there is no 
medical opinion linking the tinnitus to a disease or injury 
in service, or to the veteran's service-connected bilateral 
hearing loss.  The veteran is not competent to make this 
connection, or to link the current diagnosis to the purported 
continuity of symptomatology.  The claim is therefore not 
well grounded, and must be denied.  The veteran may refile 
the claim with a medical statement attributing the tinnitus 
to a service-connected disability such as the veteran's 
hearing loss, or to disease or injury in service.






II.  Entitlement to an Increased (Compensable) Evaluation for 
Bilateral Hearing Loss

An April 1968 RO rating decision granted service connection 
for bilateral hearing loss.  A zero percent evaluation was 
assigned for this condition, effective from March 1968.  This 
evaluation has remained unchanged since then.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to his claim for 
an increased evaluation for the bilateral hearing loss are 
discussed in the following paragraphs.

On a VA authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
30
60
LEFT

20
35
65
80

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.

A private medical report shows that the veteran underwent an 
audiological evaluation in October 1997.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
25
30
55
LEFT

10
25
65
80



The veteran and his wife testified at a hearing in February 
1998.  The testimony was to the effect that the veteran's 
hearing loss was worsening.

On a VA authorized audiological evaluation in April 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
40
60
LEFT

15
30
70
90

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound 

deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 4.85, 487, 
Code 6100 to 6110, effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective from June 10, 
1999.  64 Fed. Reg. 25202-25210 (May 11, 1999).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.


Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.



Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

At the April 1998 VA authorized audiological evaluation, the 
veteran had an average pure tone decibel loss (at 1,000, 
2,000, 3,000, and 4,000 Hertz) of 39 decibels with a 
92 percent speech recognition ability in the right ear that 
equates to auditory level I under Table VI; and the left ear 
average pure tone decibel loss at the same frequencies was 51 
with a 92 percent speech recognition ability that equates to 
auditory level I.  Auditory levels of I for each ear combine 
to establish entitlement to a zero percent rating for 
bilateral hearing loss under Table VII, code 6100, effective 
prior to or as of June 10, 1999.  The findings on the June 
1997 VA authorized audiological evaluation produce similar 
results.

VA authorized audiological evaluations are conducted by 
state-licensed audiologists and include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, and are conducted without the use of hearing aids as 
required by the above noted legal criteria.  The private 
medical report of the veteran's audiological evaluation in 
October 1997 does not show that the evaluation was conducted 
under this criteria and the report of this evaluation is not 
adequate for evaluation of the veteran's bilateral hearing 
loss for VA purposes.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids.  
Examinations to determine this improvement is therefore 
unnecessary.

After consideration of all the evidence, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for an increased (compensable) evaluation 
for bilateral hearing loss, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

The claim for service connection for tinnitus is denied as 
not well grounded.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 



